Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 21 January 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Jany. 21st. 1807

How shall I express my gratitude, my thanks, my admiration, of your very beautiful lines, my best beloved friend you have more than answerd my every wish and evidently proved how little trouble it costs you to gain the hearts of all those you wish to please you may smile mon ami but a fond and tender Mother of every human being who possesses real sensibility must feel affection for a man whose heart so truly sympathizes in the afflictions of his fellow creatures; and who can thus delicately offer consolation from the only source from whence it can be found my tears flow every time I peruse them & my heart is filled with sensations utterly impossible to express, but your heart will understand what I cannot describe—
Caroline has had a letter from Buchanon he has not actually offer’d himself but made a sort of insinuation that he shall be happy to meet with an opportunity to do so when they meet should not some favor’d Bostonian become sensible of her worth before that time and seize the invaluable prize. do not mention the circumstance to the family as they would only laugh at her & perhaps disconcert her quite on such subjects she is very  tenacious—
I. P. Davies who is at Washington it is here reported is going to be married to Miss Susan Jackson of Philadelphia who passed the Summer at Mrs. Quincy’s to the astonishment of all the World Professor Ware likewise finds it impossible to live any longer without a Bib and is going to marry the Widow Lincoln poor Miss Bose—
There has been a Pew advertized to be sold at Mr. Emmerson’s for some time had you not better commission Shaw to purchase it if reasonable the meeting house at Cambridge-port is now open Mr. Davenport I suppose will give up the Pew he has at Thatchers.—
I understand they are growing quite gay at Quincy & have established a Dancing subscription Assembly Your Brother is the leading man in the business George is still there and very well I tremble for the french John is at home and always asking when march will come he says he wants to see papa as he used always, to keep the best Apples for him at Quincy and he was a very good Papa—since his return from Quincy it has been impossible to prevail on him to go to school your mother says it is of no consequence and you know I am too much inclined to agree with her in opinion—
Adieu my most sincerely loved friend, I fear I caused you some uneasiness, in what I said concerning our living, I have spoken to Mr. Gulliver and we now go on very well therefore I beg you will not think any thing about it—
That every blessing may await you is the ardent prayer of your tenderly affectionate though I fear undeserving Wife

 L. C. AdamsI am much distressed at the indispostion of Harriets Child and still more at their again employing two peuple physicians I mean to attend tell her the best thing is to change the air take it to Nancy’s for a little while and feed it in very small quantities upon very light food and to wrap it well up in Flannel and not suffer its feet to be exposed to the cold air tell her that your Sister’s child was wash’d from head to foot in hot brandy and a broad flannel steep’d in the same kept round its body. It must be fresh dip’d twice a day. Tell her I have seen the good effects of this otherwise I would not recommend it your Sister child was fed on Arrah root with a little magnesin stir’d into it once a day while its Bowels were weak give my affectionate love to all and compliments to Mr. Tracy, who is I hope recover’d